DETAILED ACTION
This is an Office action based on application number 16/624,591 filed 19 December 2019, which is a national stage entry of PCT/JP2018/023211 filed 19 June 2018, which claims priority to JP2017-123726 filed 23 June 2017. Claims 1-10 are pending.
Amendments to the claims, filed 19 December 2019, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claims 5 and 10, made of record in the Office action mailed 31 December 2020, is withdrawn due to Applicant’s amendments in the response filed 31 March 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (WIPO International Publication No. WO 2016/152992 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2018/0086915 A1) (Tsuchida).

Regarding instant claim 1, reference is made to Claim 1 of Tsuchida. Tsuchida discloses a release agent composition for silicone pressure-sensitive adhesives comprising (A) an organopolysiloxane having the average compositional formula (1):

    PNG
    media_image1.png
    148
    412
    media_image1.png
    Greyscale

wherein R1 are the same or different, and are substituted or unsubstituted C1-C10 monovalent hydrocarbon groups free of aliphatic unsaturation or a C2-C10 alkenyl-containing organic group, at least one of groups R1 containing a C1-C10 fluoroalkyl group, a is an integer of at least 2, b is an integer of a least 1, and c and d each are an integer of at least 0. It is noted that the carbon number amounts of overlap with the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tsuchida further discloses the release agent composition further comprises (B) an organohydrogenpolysiloxane having at least three Si-H groups per molecule, in such an amount as to give 1 to 10 moles of Si-H groups per mole of total alkenyl groups in (A).
	It is noted that Tsuchiya does not explicitly disclose the content of the alkenyl groups and content of fluorine atoms in terms of mass%, as required by the claim. However, Tsuchiya discloses that the alkenyl content is controlled to balance substrate bond and curability (page 4, paragraph [0075], and the fluoroalkyl content is controlled In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	
Regarding instant claim 2, Tsuchida further discloses that the fluoroalkyl group in (A) is selected from the group consisting of 3,3,3-trifluoropropyl; 3,3,4,4,4-pentafluorobutyl; 3,3,4,4,5,5,5-heptafluoropentyl; 3,3,4,4,5,5,6,6,6-nonafluorohexyl; 3,3,4,4,5,5,6,6,7,7,7-undecafluoroheptyl; 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl; and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-pentadecadluorononyl (Claim 5).

Regarding instant claim 3, Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).

Regarding instant claim 4, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 5, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).

Regarding instant claims 6-7, Tsuchida further discloses a release liner comprising a plastic film treated with the release agent composition (Claim 8).

Regarding instant claim 8, Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a 

Regarding instant claim 9, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 10, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejections of record, the rejections are withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejection of record, the rejection is maintained because Applicant’s argument is unpersuasive.
Broadly, Applicant contends that the Tsuchida reference does not disclose or obviate the claimed invention. Specifically, Applicant contends that while Tsuchida discloses that while the alkenyl content is controlled to balance substrate bond and curability and the fluoroalkyl content is controlled to balance release relative to a silicone PSA and cohesive properties of the release composition, one of ordinary skill in the art would have no objective reason to modify Tsuchida to arrive at the invention, and that the claimed invention exhibits unexpected results. In support of arguments that one of ordinary skill in the art would have no motivation to modify Tsuchida to arrive at the claimed invention, Applicant points to the examples of Tsuchida wherein release compositions having vinyl group content and/or fluorine atom content that is outside of the claimed ranges. In support of the arguments as to unexpected results, Applicant relies on the examples and comparative examples of their original disclosures. Specifically, those examples within the scope of the claims demonstrate a better peeling performance than those comparative examples outside the claimed ranges (i.e., vinyl group and/or fluorine atom content outside of the claimed ranges.
	Applicant’s arguments are unpersuasive. First, as to Applicant’s arguments that one of ordinary skill in the art would not modify Tsuchida to arrive at the claimed invention because the examples of Tsuchida are outside the scope of the claim, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II). In the instant case, while the examples of Tsuchida are outside the scope of the claims, such examples do not teach away from the broader disclosure of Tsuchida that the alkenyl group content and fluoroalkyl group 1 encompass the same substituents R1 of the claims; the subscript ranges a-d of encompass the substrate ranges a-d of the claims; and Tsuchida discloses fluoroalkyl groups that encompass those recited by claim 2 of the instant invention. Therefore, there is a reasonable suggestion that the scope of Tsuchida encompasses an embodiment that is substantially identical to the organopolysiloxane (a) of the instant invention. 
	Applicant’s arguments as to unexpected results attributed to the claims are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). In the instant case, the data provided by Applicant’s examples and comparative examples in the original disclosure are much narrower in scope than the claims. First, the examples require specific organopolysiloxane (A), whereas independent claim 1 recites a general formula with a very broad range of structural unit subscripts and a broad selection of R1 substituents. Furthermore, the examples require a specific organopolysiloxane (B), whereas independent claim 1 recites any organopolysiloxane having at least two silicon atom-bonded hydrogen atoms in a molecule. The examples also require a specific amount of each organopolysiloxane (A) and (B), whereas the claims merely require both .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        4/7/2021